TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00259-CV


Appellant, Rodolfo Canales, Jr. // Cross-Appellants, Ken Paxton, in his Official Capacity as
  Attorney General of the State of Texas; and the Office of The Attorney General, in its
        Capacity as the Title IV-D Agency under Part D of the Social Security Act

                                                  v.

 Appellees, Ken Paxton, in his Official Capacity as Attorney General of the State of Texas;
  and the Office of The Attorney General, in its Capacity as the Title IV-D Agency under
         Part D of the Social Security Act // Cross-Appellee, Rodolfo Canales, Jr.


              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-GN-18-002678, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                             MEMORANDUM OPINION


               In this declaratory judgment action, Rodolfo Canales asserted a facial challenge to

the constitutionality of section 154.302 of the Texas Family Code, which authorizes the court to

order either or both parents to provide for the support of a child for an indefinite period if it finds

that the child “requires substantial care and personal supervision because of a mental or physical

disability and will not be capable of self-support.” See Tex. Fam. Code § 154.302. Ken Paxton,

in his official capacity as Attorney General of the State of Texas, and the Office of the Attorney

General, in its capacity as the Title IV-D Agency under Part D of the Social Security Act

(collectively, the Attorney General) filed a plea to the jurisdiction and both parties filed summary

judgment motions. The trial court denied the Attorney General’s plea to the jurisdiction but

granted his summary judgment motion and rendered judgment that the statute was not
unconstitutional. On appeal, Canales challenges the trial court’s summary judgment order and

on cross-appeal, the Attorney General challenges the trial court’s denial of his plea to the

jurisdiction. We will affirm.


                                         BACKGROUND

               Canales and his wife divorced in 2003. The final divorce decree stated that one

of Canales’s two children “requires substantial care and personal supervision because of a mental

or physical disability and will not be capable of self-support, that payments for the support of

this child should be continued after the child’s eighteenth birthday for an indefinite period,

and that both parents have a duty to support the child.” See In re D.C., No. 13-15-00486-CV,

2016 WL 3962713, at *1 (Tex. App.—Corpus Christi July 21, 2016) (mem. op.), pet. denied,

549 S.W.3d 136 (Tex. 2018) (Guzman, J., concurring in denial of petition for review); see also

Tex. Fam. Code § 154.302. In 2014, Canales sought to terminate the child support obligation,

contending that the child “no longer requires substantial care and personal supervision because

of a mental or physical disability and has been capable of self-support for several years.” In re

D.C., 2016 WL 3962713, at *2. The trial court denied the request to terminate the child support

obligation. Id. at *4. The court of appeals affirmed the trial court’s order. Id. at *10.

               Canales then sued the Attorney General under the Uniform Declaratory

Judgments Act (UDJA) seeking declaratory and injunctive relief based on his claim that Texas

Family Code section 154.302 was “unconstitutionally vague under the void for vagueness

doctrine because it does not provide fair notice of the law’s terms and demands as required by

the Due Process Clause of the Fourteenth Amendment to the United States Constitution.” The

Attorney General filed a plea to the jurisdiction asserting that the district court lacked subject-


                                                  2
matter jurisdiction over Canales’s UDJA claim because he sought to enjoin the Attorney General

from “collecting or establishing child support under a court order” in contravention of Texas

Government Code section 22.002(c). See Tex. Gov’t Code § 22.002(c) (“Only the supreme

court has the authority to issue a writ of mandamus or injunction, or any other mandatory or

compulsory writ or process, against any of the officers of the executive departments of the

government of this state to order or compel the performance of a judicial, ministerial, or

discretionary act or duty that, by state law, the officer or officers are authorized to perform.”).

Both Canales and the Attorney General also filed competing motions for summary judgment,

joining issue on the constitutionality of Family Code section 154.302.

                The trial court denied the Attorney General’s plea to the jurisdiction, granted his

motion for summary judgment, and rendered judgment in the Attorney General’s favor. Canales

perfected an appeal challenging the trial court’s summary judgment ruling and the Attorney

General perfected a cross-appeal asserting that the trial court erred by denying his plea to the

jurisdiction.


                                          DISCUSSION

The Attorney General’s cross-appeal

                In his first issue on cross-appeal, the Attorney General asserts that the district

court lacks jurisdiction over this case because it seeks to enjoin an officer of an executive

department of the state government in contravention of Government Code section 22.002(c). See
id. § 22.002(c). Canales brought suit against the Attorney General pursuant to the UDJA seeking

declaratory and injunctive relief. Canales alleged that section 154.302 of the Texas Family Code

is unconstitutionally vague and sought declaratory judgment that the statute violates the due


                                                 3
process guarantees of the Fourteenth Amendment to the United States Constitution. He also

sought an injunction barring the Attorney General from “collecting or establishing adult child

support under” the statute.

               Sovereign immunity does not bar a suit challenging the constitutionality of a

statute and seeking only equitable relief. Patel v. Texas Dep’t of Licensing & Reg., 469 S.W.3d 69,

76-77 (Tex. 2015). Nevertheless, the Attorney General argued that Texas Government Code

section 22.002(c) barred Canales’s UDJA claim.           Section 22.002(c) provides that only the

Supreme Court of Texas may issue “a writ of mandamus or injunction, or any other mandatory

or compulsory writ or process” to a constitutionally designated executive officer to “compel the

performance of a judicial, ministerial, or discretionary act or duty that, by state law, the officer or

officers are authorized to perform.” Tex. Gov’t Code § 22.002(c). The Attorney General is such

a constitutionally designated executive officer. Tex. Const. art. IV, § 1. In the present case,

however, Canales seeks to enjoin the Attorney General from acting under what he contends is an

unconstitutional statute. Thus, Canales is seeking to restrain what he maintains is an unlawful

act, rather than to compel a lawful action. A district court has original jurisdiction to issue an

injunction prohibiting unlawful executive action. See Witt v. Whitehead, 900 S.W.2d 374, 375-

76 (Tex. App.—Austin 1995, writ denied) (holding that where state executive’s delegation of

responsibility was beyond officer’s authority, district court “can grant permanent injunctive

relief to prohibit enforcement” of that unlawful delegation); Kaufman County v. McGaughey,

21 S.W. 261, 262 (Tex. App.—Austin 1893, writ ref’d) (holding that predecessor to section

22.002(c), identical in relevant respects, applied to orders compelling action that state executives

“are authorized to perform,” but not orders prohibiting acts that “have been, or will be,

committed without and in excess of lawful authority”). In this suit, Canales does not seek to

                                                  4
compel the Attorney General to do any act or perform any duty that he is authorized to perform.

To the contrary, Canales asserts that section 154.302 is unconstitutional and, consequently, that

the Attorney General had no authority to enforce an order entered pursuant to that statute. See

Ex parte E.H., 602 S.W.3d 486, 494 (Tex. 2020) (observing that unconstitutional statute is void

from its inception and is to be considered no statute at all); Reyes v. State, 753 S.W.2d 382, 383

(Tex. Crim. App. 1998) (“An unconstitutional statute is void from its inception and cannot provide

a basis for any right or relief.”); Sharber v. Florence, 115 S.W.2d 604, 607 (Tex. 1938) (“The

general rule is that a void statute is no law, and therefore cannot confer any rights, bestows no

power on any one, and justifies no acts performed under it.”). The district court had jurisdiction

over Canales’s suit. We overrule the Attorney General’s first issue in his cross-appeal.

               In his second issue, the Attorney General asserts that if this Court affirms the

denial of his plea to the jurisdiction, we should modify the language of the trial court’s final

judgment to include a recitation that the suit was “dismissed with prejudice” or that “Plaintiff

take nothing.” According to the Attorney General, this language is necessary to give the trial

court’s judgment preclusive effect as to Canales. See Barr v. Resolution Tr., 837 S.W.2d 627,

628 (Tex. 1992) (explaining that res judicata is generic term for group of related concepts

concerning preclusive effects given final judgments). Res judicata, or claim preclusion, prevents

the relitigation of a claim or cause of action that has been finally adjudicated, as well as matters

that, with the use of diligence, should have been litigated in the prior suit. Gracia v. RC Cola-7-

Up Bottling Co., 667 S.W.2d 517, 519 (Tex. 1984). Issue preclusion, or collateral estoppel,

prevents relitigation of particular issues already resolved in a prior suit. Bonniwell v. Beech

Aircraft Corp., 663 S.W.2d 816, 818 (Tex. 1984). For res judicata to apply, the following

elements must be present: (1) a prior final judgment on the merits by a court of competent

                                                 5
jurisdiction, (2) the same parties or those in privity with them, and (3) a second action based on

the same claims as were raised or could have been raised in the first action. Amstadt v. United

States Brass Corp., 919 S.W.2d 644, 652 (Tex. 1996). The Attorney General’s concern appears

to be that the judgment signed by the trial court does not constitute a “final judgment” on the

merits because it does not state that “Plaintiff take nothing.” This concern is unfounded. The

trial court’s judgment in this case is final, notwithstanding that it does not include the recitation

that Canales “take nothing.” The judgment recites


       IT IS ORDERED, ADJUDGED, AND DECREED that:

       1. Defendants’ First Amended Plea to the Jurisdiction is DENIED;

       2. Plaintiff’s Motion for Summary Judgment is DENIED; and

       3. Defendant’s Motion for Summary Judgment is GRANTED. Final Judgment
          is rendered in Defendant’s favor.

       IT IS FURTHER ORDERED that:

       4. All relief not granted in this Judgment is DENIED.

       5. This Judgment disposes of all claims and parties, and is final and appealable.


This is a final judgment. It is not necessary to add language that “Plaintiff takes nothing” to render

this judgment final. See Pines of Westbury, Ltd. v. Paul Michael Constr., Inc., 993 S.W.2d 291,

294 (Tex. App.—Eastland 1999, pet. denied) (summary judgment is final judgment on merits

that bars relitigation of case). We overrule the Attorney General’s second issue in his cross-appeal.


Canales’s appeal

               In three issues, Canales asserts that the trial court erred in concluding that Texas

Family Code section 154.302 is not facially unconstitutional. Canales argues that the statute


                                                  6
lacks definitions, standards, and guidelines rendering it facially unconstitutional under the void-

for-vagueness doctrine. See Grayned v. City of Rockford, 408 U.S. 104, 108 (1972); Commission

for Lawyer Discipline v. Benton, 980 S.W.2d 425, 437 (Tex. 1998). A statute that prohibits

conduct that is not sufficiently defined is void for vagueness. Grayned, 408 U.S. at 108; Benton,
980 S.W.2d at 437. “The vagueness doctrine is a component of the Constitution’s due process

guarantee.” Benton, 980 S.W.2d at 437. The United States Supreme Court recently explained


       The void-for-vagueness doctrine, as we have called it, guarantees that ordinary
       people have “fair notice” of the conduct a statute proscribes. And the doctrine
       guards against arbitrary or discriminatory law enforcement by insisting that a
       statute provide standards to govern the actions of police officers, prosecutors,
       juries, and judges. In that sense, the doctrine is a corollary of the separation of
       powers—requiring that Congress, rather than the executive or judicial branch
       define what conduct is sanctionable and what is not.


Sessions v. Dimaya, 138 S. Ct. 1204, 1212 (2018). The void-for-vagueness doctrine applies to

both criminal and civil statutes that proscribe conduct, but “the degree of vagueness that the

Constitution [allows] depends in part on the nature of the enactment,” and the Supreme Court has

“expressed greater tolerance of enactments with civil rather than criminal penalties because

the consequences of imprecision are qualitatively less severe.” Villiage of Hoffman Estates v.

Flipside, Hoffman Estates, Inc., 455 U.S. 489, 498-99 (1982). A due process violation occurs

when the conduct that is prohibited is stated in such vague terms that people of common

intelligence must guess at what is required. See King Street Patriots v. Texas Democratic Party,

521 S.W.3d 729, 743 (Tex. 2017) (“When persons of common intelligence are compelled to

guess a law’s meaning and applicability, the law violates due process and is invalid.” (citing

Grayned, 408 U.S. at 108)).




                                                7
               In Texas Family Code section 154.302, the Legislature set forth the circumstances

and conditions under which child support may be ordered for a disabled child after the child has

reached the age of eighteen. Section 154.302 provides


       (a) The court may order either or both parents to provide for the support of a child
           for an indefinite period and may determine the rights and duties of the parents
           if the court finds that:

           (1) the child, whether institutionalized or not, requires substantial care and
               personal supervision because of a mental or physical disability and will
               not be capable of self-support; and

           (2) the disability exists, or the cause of the disability is known to exist, on or
               before the 18th birthday of the child.

       (b) A court that orders support under this section shall designate a parent of
           the child or another person having physical custody or guardianship of the
           child under a court order to receive the support for the child. The court may
           designate a child who is 18 years of age or older to receive the support directly.


Tex. Fam. Code § 154.302. The statute does not proscribe any conduct and, consequently, does

not violate due process guarantees by failing to provide a person with fair notice of prohibited

conduct. See Grayned, 408 U.S. at 108 (“It is a basic principle of due process that an enactment

is void for vagueness if its prohibitions are not clearly defined.”). Because the statute does not

prohibit conduct, there is no danger that it may “trap the innocent by not providing fair warning”

or result in “arbitrary and discriminatory enforcement.” See id. Nor does it “operate to inhibit

the exercise of [basic First Amendment] freedoms” or cause citizens to “‘steer far wider of

the unlawful zone’ . . . than if the boundaries of the forbidden areas were clearly marked.” Id.

(quoting Baggett v. Bullitt, 377 U.S. 360, 372 (1964), Cramp v. Board of Pub. Instruction,

368 U.S. 278, 287 (1961)). The cases Canales relies on all involve statutes that proscribe

conduct and in each, the court considers whether the prohibited conduct is defined clearly


                                                 8
enough to provide people of ordinary intelligence fair notice and to prevent arbitrary and

discriminatory enforcement. The statute at issue in this case does not purport to proscribe or

regulate conduct. See Combined Law Enf’t Ass’ns of Tex. v. Sheffield, No. 03-13-00105-CV,

2014 WL 411672, at *12 (Tex. App.—Austin Jan. 31, 2014, pet. denied) (mem. op.) (holding

civil statute that does not prohibit any activity not unconstitutionally vague). Instead, it sets forth

the circumstances under which a court can order child support for an indefinite period.

               Canales argues that section 154.302 is void for vagueness because it does not

define the terms “mental or physical disability,” “disability,” “substantial care,” “personal

supervision,” “capable,” “will not,” and “self-support.” Assuming that section 154.302 imposes

some type of economic regulation and is therefore susceptible of a constitutional void-for-

vagueness challenge, the statute need only provide a reasonable degree of certainty as to its

application to provide fair notice. See Vista Healthcare, Inc v. Texas Mut. Ins., 324 S.W.3d 264,

273-74 (Tex. App.—Austin 2010, pet denied). The statute details what a court must find before

it can order a parent to pay child support for an indefinite period. See Tex. Fam. Code § 154.302.

A statute is not rendered unconstitutionally vague merely because the words or terms are not

specifically defined. Rooms With a View, Inc. v. Private Nat’l Mortg. Ass’n Inc., 7 S.W.3d 840,

845 (Tex. App.—Austin 1999, pet. denied). “Courts recognize the myriad of factual situations

that may arise and allow statutes to be worded with flexibility,” as long as they provide fair

notice. Id. Terms not defined in a statute are to be given their plain and ordinary meaning.

See State v. $1,760.00 in U.S. Currency, 406 S.W.3d 177, 180 (Tex. 2013). If an undefined term

has multiple common meanings, it is not necessarily ambiguous or vague; rather, courts apply

the definition most consistent with the context of the statutory scheme. See Thompson v. Texas

Dep’t of Licensing & Reg., 455 S.W.3d 569, 571 (Tex. 2014). Words defined in dictionaries and

                                                  9
with meanings so well known as to be understood by a person of ordinary intelligence are not to

be considered vague and indefinite. Zaborac v. Texas Dep’t of Pub. Safety, 168 S.W.3d 222, 225

(Tex. App.—Fort Worth 2005, no pet.). In fact, courts reviewing orders to pay child support

pursuant to section 154.302 have employed such statutory construction tools when interpreting

the statute. See, e.g., In re J.M.C., 395 S.W.3d 839, 845 (Tex. App.—Tyler 2013, no pet.)

(considering ordinary meaning and dictionary definitions of terms “capable,” “substantial,” and

“support” when construing Texas Family Code section 154.302).

               Canales also argues that the statute does not provide sufficiently detailed guidance

as to the standards of proof, the guidelines or criteria courts should apply, or the type and nature

of evidence that would satisfy the statute’s requirements. Such alleged deficiencies do not,

however, render the statute facially unconstitutional.      Section 154.302 provides reasonably

clear guidelines and objective criteria. The court must find that both prongs of the statute are

met before awarding indefinite child support. The Texas Family Code also provides various

standards, guidelines, and objective criteria for establishing child support and modifying an

existing child support order. See, e.g., Texas Fam. Code ch. 154 (guidelines for child support);
id. § 156.401 (modification of child support order). Established legal precedent places the burden

of proof on the party seeking child support for a disabled child. See In re J.S., No. 05-16-00138-

CV, 2017 WL 894541, at *10 (Tex. App.—Dallas Mar. 6, 2017, no pet.) (mem. op.). Supreme

Court Justice Guzman has noted that the statute leaves “unanswered questions when litigating

section 154.302 issues” and asserts that the Texas Supreme Court “should, in an appropriate

case, give the lower courts guidance regarding how ‘detailed and specific’ the evidence must be”

to meet the statute’s standards. See In re D.C., 549 S.W.3d at 136-38 (Guzman, J., concurring

in denial of petition for review). Rather than conclude that the statute was unconstitutional,

                                                10
however, Justice Guzman expressed the view that the Texas Supreme Court should provide

guidance to the lower courts charged with considering requests for, and modification of,

indefinite child support orders pursuant to section 154.302 to forestall “inconsistent treatment

and, in some cases, injustice.” Id.1

               We conclude that the trial court did not err in granting the Attorney General’s

motion for summary judgment and rendering judgment that Texas Family Code section 154.302

is not unconstitutional under the void-for-vagueness doctrine. We overrule Canales’s three issues.


                                        CONCLUSION

               Having overruled Canales’s three issues and the Attorney General’s two issues on

cross-appeal, we affirm the trial court’s judgment.



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: September 30, 2020




       1
           A statute that is facially unconstitutional under the void-for-vagueness doctrine cannot
be cured by judicial interpretation as this would run afoul of the separation of powers. See
Sessions v. Dimaya, 138 S. Ct. 1204, 1212 (2018) (noting that void-for-vagueness doctrine “is a
corollary of the separation of powers—requiring that Congress, rather than the executive or
judicial branch, define what conduct is sanctionable and what is not”).
                                                11